Citation Nr: 1702901	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-22 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 8, 2015, for the award of service connection for back injury residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Appeals Management Center of the Department of Veterans Affairs (VA).  The Regional Office (RO) in Little Rock, Arkansas, now has jurisdiction over this case.    

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

The Board notes that during the August 2016 hearing, the Veteran argued that there was clear and unmistakable error (CUE) in a June 1972 Board decision which denied the claim for service connection for residuals of a back injury.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. §§ 20.1400-20.1411 (2015).  Pursuant to the Rules of Practice, a motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1400(a).  The Board notified the Veteran of these requirements in a January 2017 letter.   Although the Veteran provided argument regarding his allegation of CUE during the August 2016 hearing, such argument has not been submitted in writing in a document signed by the Veteran or his representative, and there is otherwise no pending motion for CUE in the record.  Therefore, the Board will take no further action in this regard.


FINDING OF FACT

A statement received by VA on August 17, 1988, constitutes an informal claim to reopen the claim for service connection for a back disability, and, in the absence of any action by VA on the claim, it remained pending when the RO awarded service connection for back injury residuals in an April 2010 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of August 17, 1988, but no earlier, for the grant of service connection for back injury residuals have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's appeal for an earlier effective date for the award of service connection for back injury residuals arises from his disagreement with the effective date assigned following the initial grant of this benefit.  Therefore, the initial claim for entitlement to the benefit was substantiated and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman, 483 F.3d 1311.  The RO provided the Veteran the required statement of the case for the issue of entitlement to an earlier effective date in June 2013.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date for the award of service connection.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the issue of entitlement to an earlier effective date for the award of service connection for back injury residuals.

The Board also finds that VA has satisfied its duty to assist under the provisions of the VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claim of service connection relevant to the appeal for an earlier effective date, as well as service treatment records, service personnel records, and post-service medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.  At the August 2016 hearing, the Veteran asserted that service treatment records relevant to his appeal were intentionally deleted from his file.  However, he declined to provide necessary information to enable VA to further investigate this assertion.  Accordingly, the Board is satisfied that the duty to assist has been met in this regard.  

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in August 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his claim for an earlier effective date for service-connected back injury residuals.  The hearing focused on the elements necessary to substantiate this claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ also solicited information as to the existence of any outstanding evidence, and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Additionally, the effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2015).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA amended its regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Analysis

On May 18, 2005, the Veteran submitted a request to reopen his claim for service connection for residuals of a back injury.  The request was initially denied by the RO in a September 2005 rating decision, but the Veteran appealed the issue to the Board.  The Board reopened the claim in June 2009 on the grounds that new and material evidence had been received.  In the April 2010 rating decision that effectuated the Board's decision and is the subject of this appeal, the RO awarded service connection for back injury residuals and assigned a 10 percent disability rating effective May 18, 2005.  The Veteran contends that he is entitled to an effective date earlier than May 18, 2005.  Specifically, he seeks an effective date from the date of his original claim.  

The Veteran first raised the issue of entitlement to service connection for a back disability in a claim received on August 3, 1971.  The claim was denied in September and November 1971 rating decisions.  The Veteran appealed to the Board.  The Board denied the claim on June 20, 1972.  As this was prior to the November 1988 passage of the Veterans Judicial Review Act, Pub. L. No. 100-687, which established judicial review of Board decisions, the June 1972 decision is final.  38 C.F.R. § 20.1100.  Moreover, there has been no adjudicatory finding of CUE as to the June 1972 decision, and the CUE issue raised by the Veteran at his August 2016 hearing is not currently before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In a statement received on May 17, 1974, the Veteran sought to reopen the claim for service connection for a back disability.  VA denied the request to reopen in an August 1974 rating decision.  The Veteran did not appeal the August 1974 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran again sought to reopen his claim for service connection for a back disability in May 1982; the request was denied in a November 1982 rating decision.  The Veteran did not appeal the November 1982 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  Thus, the November 1982 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 1984, the Veteran submitted another statement requesting that VA reopen his claim for service connection for a back disability.  In a June 1984 letter, VA informed the Veteran that the claim remained closed, as the Veteran had not submitted evidence sufficient to reopen it when the matter was last considered in November 1982.  The Veteran did not appeal this determination nor submit new and material evidence within the appeal period.  Thus, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The next communication received from the Veteran as to his back disability was on August 17, 1988, when the Veteran requested that VA reopen his claim for service connection for his back disability.  He explained that his back disability had worsened and was causing him extreme pain on a daily basis.  In addition, the Veteran requested that VA reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran's PTSD claim was reopened and service connection was granted in a March 1989 rating decision.    

The Board finds that the VA Form 21-4138 received on August 17, 1988, must be construed as an informal claim to reopen the claim for entitlement to service connection for residuals of a back injury, as the Veteran expressed his intention to apply for benefits, identified the benefit sought, and put his request in writing.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  However, this claim remained unadjudicated until a September 2005 rating decision denial which was appealed to the Board.  As noted above, the Board's June 2009 decision granted the Veteran's request to reopen the back claim.     

If VA fails to adjudicate a claim-whether formal or informal-for VA benefits and to notify the claimant of the denial, that claim remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  However, the Board must also consider the implicit denial doctrine.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  In Ingram, the Court interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams, 568 F.3d at 962-963.

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court enumerated four factors that must be considered when determining whether a claim was implicitly denied:  (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-14.

In determining whether the veteran's claim was previously adjudicated, the key question is whether sufficient notice was provided to the veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams, 568 F.3d at 965 ("[T]he implicit denial rule is, at bottom, a notice provision.").  Thus, the Board must consider whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court highlighted the importance of considering whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id. 

In this case, the Veteran's August 1988 statement requests that VA reopen his claims for service connection for PTSD and for service connection for a back disability.  The underlying disabilities at issue, PTSD and back injury, are not closely related as there is no recognizable generalized set of symptoms common to both disorders.  When discussing his back disability, the Veteran complained of extreme pain on a daily basis.  He also noted a back surgery in 1979.  When discussing his PTSD, the Veteran described flashbacks, nightmares, fits of anger, and difficulty being around others.  Since PTSD and back injury are distinct disabilities, the first Cogburn factor weighs against a finding that the RO's March 1989 rating decision implicitly denied the Veteran's claim with regard to his back.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn, 24 Vet. App. at 212.

Here, the Veteran's PTSD claim was reopened and service connection was granted in a March 1989 rating decision.  The decision discusses the basis for granting service connection for PTSD, citing as evidence the Veteran's medical treatment records, a VA examination, and the Veteran's statements regarding onset and symptomatology.  The only reference to the Veteran's back disability is on page three of the rating decision, where "residuals, back injury" is listed under the heading "NSC (VE)," along with hemorrhoids and eye trouble.  This reference indicates that the Veteran's back disability remained nonservice-connected.  However, in the substantive portion of the rating decision, there is no mention of the Veteran's back injury or his request to reopen the claim for service connection.  The mere mention of the Veteran's back injury on what amounts to a coding sheet, without more, is not reflective of adjudicative action.  Thus, it is not reasonable to infer from this single reference to the Veteran's back injury that his request to reopen had been considered and denied.  Moreover, it is not reasonable to assume that the Veteran would know the meaning of the code "NSC (VE)."  For these reasons, the Board finds that the second Cogburn factor weighs against a finding of implicit denial.  

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-17.  The Court explained this factor as meaning whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supports implicit denial when the claims were filed simultaneously.  Id. at 216.  

As noted above, the Veteran simultaneously filed his requests to reopen the claims for service connection for PTSD and for a back disability.  See also Adams, 568 F.3d at 964 (noting that the timing of the claims is "highly significant" to an implicit denial analysis and finding the claims, filed roughly six months apart, closely associated both in time and manner).  Thus, the third Cogburn factor weighs in favor of finding implicit denial in the March 1989 rating decision.

The fourth Cogburn factor is whether the claimant was represented.  At the time he filed his claim to reopen in August 1988, and at all times prior, the Veteran was unrepresented.  In January 1989, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  Thus, the Veteran was represented when the RO issued its March 1989 rating decision.  However, in Cogburn, the Court noted that the claimant was only represented by a representative of a veterans' service organization, and there was no indication that the Veteran was represented by an attorney.  See also Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) (holding that "representation by an organizational aide is not equivalent to representation by a licensed attorney.  Although aides from veterans' service organizations provide invaluable assistance to claimants . . . they are 'not generally trained or licensed in the practice of law.'"  (quoting Cook v. Brown, 68 F.3d 447, 451 (Fed.Cir.1995))).  The Court stated that although representation by an attorney was "but one factor to be considered during an implicit denial doctrine analysis, it nevertheless plays a role in determining the degree to which a pleading will be liberally construed."  See Cogburn, 24 Vet. App. at 217.  

In this case, the Veteran has never been represented by an attorney.  Moreover, he was not represented by a veterans' service organization until after he filed his August 1988 claim to reopen.  Although the Veteran was technically represented when the RO issued its March 1989 rating decision, DAV had not yet filed anything on the Veteran's behalf, and there is no indication that DAV was aware of the Veteran's August 1988 request to reopen the claim for service connection for a back disability.  For these reasons, the Board concludes that the fourth Cogburn factor weighs against a finding of implicit denial in the March 1989 rating decision.  

Upon consideration of the Cogburn factors as applied to the facts of this case, the Board finds that the March 1989 rating decision did not implicitly deny the Veteran's August 17, 1988, request to reopen the claim for entitlement to service connection for a back disability.  Giving the Veteran the benefit of the doubt, the Board concludes that the Veteran could not reasonably deduce from the March 1989 rating decision that his back disability claim had been adjudicated and denied.  Ingram, 21 Vet. App. at 232.

To summarize, the Board concludes that the Veteran raised an informal claim to reopen his claim for service connection for a back disability on August 17, 1988.  The claim was not implicitly denied by the RO's March 1989 rating decision, and it remained pending until the June 2009 Board decision to reopen the claim.      

Because the most recent prior RO decision in June 1984 is final, the Veteran's August 17, 1988, claim is a claim to reopen a previously denied claim.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen, which in this case is August 17, 1988.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005)).  The Board notes that the exact date on which entitlement arose need not be ascertained in order to conclude that August 17, 1988, is the earliest possible effective date here.  To the extent that entitlement arose prior to August 17, 1988, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(q)(2), (r).  Any evidence showing that the entitlement occurred after August 17, 1988, would similarly not entitle the Veteran to an effective date earlier than that already assigned.

The Board also finds that the preponderance of the evidence is against the assignment of an effective date earlier than August 17, 1988.  The Veteran separated from active duty in October 1970 and filed his original claim for service connection for a back disability in August 1971, within one year from his separation.  However, as discussed above, the Board's June 1972 denial of this claim is final.  Thereafter, the Veteran's May 1974, May 1982, and May 1984 claims to reopen were all denied, and each of these decisions became final.  


To the extent that the Veteran and his representative assert that the Veteran is entitled to an effective date from the date of his August 1971 claim, the Board reiterates that there was no appeal as to the June 1972 Board decision, and to date, there has been no adjudicatory finding of CUE in that decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2014).  As such, the August 3, 1971, claim may not serve as a basis for an earlier effective date.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.")  Put another way, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome finality of the June 1972 decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with this claim must fail.  However, the Board's finding in this regard does not prejudice any future adjudication of a CUE issue raised with regard to the June 1972 decision.

The Board also notes the Veteran's contention, made during his August 2016 hearing, that the military deleted some of the medical records relating to his in-service treatment for a back injury.  To the extent that the Veteran is alleging error in the June 1972 adjudication of his claim, this must be raised in a CUE motion, as discussed above.  In the context of the earlier effective date claim herein, the Board has considered whether an earlier effective date is warranted on the basis of newly obtained service department records under 38 C.F.R. § 3.156(c).  However, the grant of service connection for back injury residuals in the April 2010 rating decision was not based on newly obtained service department records nor does the record reflect that such records were obtained.  Accordingly, 38 C.F.R. § 3.156(c) does not provide a basis for an effective date relating back to the date of the Veteran's original claim.    

In conclusion, as the Veteran's August 17, 1988, informal claim to reopen remained pending, an effective date of August 17, 1988, is warranted for the grant of service connection for back injury residuals.  However, the preponderance of the evidence is against the assignment of an effective date prior to August 17, 1988.


ORDER

Entitlement to an effective date of August 17, 1988, but no earlier, is granted for service connection for back injury residuals.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


